      Case 2:17-cv-01884-TLN-DB Document 88 Filed 06/26/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                         UNITED STATES DISTRICT COURT

 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    LANCE WILLIAMS,                                     No. 2:17-cv-1884 TLN DB P
11                            Plaintiff,
12             v.                                         ORDER
13    ROMERO, et al.,
14                            Defendants.
15

16            Plaintiff has requested a second extension of time to file an opposition to defendants’

17   motion for summary judgment. Good cause appearing, IT IS HEREBY ORDERED that:

18            1. Plaintiff’s motion for an extension of time (ECF No. 87) is granted; and

19            2. Plaintiff is granted thirty days from the date of this order in which to file his opposition

20   to the motion for summary judgment. Any reply shall be filed and served in accordance with

21   Local Rule 230(l).

22   Dated: June 25, 2020

23

24

25   DLB:9/DB/prisoner-civil rights/will1884.36opp.sec

26
27

28
